Exhibit 10.2

CONSULTING AGREEMENT

This Agreement (“Agreement”) entered into the 14th day of January, 2010, and
effective as of the 1st day of September 2009 (the “Effective Date”), between
Biomet Inc., having its principal offices at 56 East Bell Drive, Warsaw, Indiana
46582 (“Biomet”), and Dane A. Miller, Ph.D., having his mailing address at 16
Stone Camp, Winona Lake, Indiana 46590 (“Consultant”).

WITNESSETH:

WHEREAS, Consultant is a sole proprietor who was formerly employed as the
President and Chief Executive Officer of Biomet, and currently serves as a
director of Biomet; and

WHEREAS, Biomet agrees to retain Consultant to provide certain consulting
services to Biomet and Consultant agrees to provide such services to Biomet on
the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained in the
Agreement, the parties hereby agree as follows:

1.    Independent Services. Biomet hereby engages Consultant to perform certain
consulting services for Biomet, its subsidiaries and affiliates, and Consultant
hereby agrees to perform such services, upon the terms and conditions of this
Agreement.

2.    Duties and Responsibilities of Consultant. During the term of this
Agreement, Consultant’s duties as a consultant for Biomet shall be:

 

 

(i)

Tasks reasonably and customarily fulfilled by a consultant of the type and
nature of Consultant, said tasks to be performed during regular business hours
of Biomet during Biomet’s customary work week, Monday through Friday, with
Biomet providing Consultant reasonable notice of the tasks which Biomet will
request Consultant to perform (reasonable notice by Biomet to Consultant shall
not be less than fifteen (15) days written notice by Biomet to Consultant of the
tasks Consultant shall perform for and on behalf of Biomet in his capacity as a
consultant to Biomet), which said tasks shall be issued from the office of
Biomet’s Chief Executive Officer; and

 

 

(ii)

The foregoing consulting duties of Consultant shall not exceed twenty (20) hours
per week, an aggregate of not greater than forty (40) hours per month, and an
aggregate of not greater than four hundred (400) hours per year;



--------------------------------------------------------------------------------

3.    Compensation / Travel Expenses / W-9 Tax Form.

 

 

(a)

As full compensation for all authorized services rendered by Consultant under
Section 2 and for any other obligations under this Agreement, Biomet shall pay
Consultant as follows:

 

 

(i)

Biomet shall reimburse Consultant for the out-of-pocket fees and expenses of the
services of a secretary and the provision of an office (not in Biomet’s
facilities), not to exceed One Hundred Thousand Dollars ($100,000), paid
quarterly, per fiscal year (pro-rated for any partial years); and

 

 

(ii)

For the consulting services identified in this Agreement, Biomet shall pay
Consultant Two Hundred Fifty Thousand Dollars ($250,000), paid quarterly, per
fiscal year (pro-rated for partial years).

 

 

(b)

Biomet agrees to provide Consultant and his spouse with coverage under the
Company’s health care plans in which Consultant is entitled to participate as an
outside director of the Company or equivalent coverage until Consultant and
Consultant’s spouse turn age 65.

 

 

(c)

Biomet agrees to pay Consultant’s reasonable actual travel and lodging expenses
related to travel approved in advance by the President and Chief Executive
Officer of Biomet and required for Consultant to perform the consulting services
identified in this Agreement. Payment of such expenses shall be made only in the
event that Consultant makes such travel and lodging arrangements through
Biomet’s travel department or a Biomet-approved travel agency. Consultant agrees
that all travel and lodging expenses shall be governed by and subject to
Biomet’s travel policies as made and known to Consultant from time to time.
Biomet also agrees to reimburse Consultant for minor, miscellaneous, reasonable
out-of-pocket expenses related to such approved travel, such as ground
transportation and modest meals, subject to receipt of reimbursement requests by
Biomet and review and approval of such expenses by Biomet. Consultant shall not
bill Biomet in advance of incurring any expenses.

 

 

(d)

In no event shall Biomet make any payment to Consultant until Consultant
completes and returns a Form W-9 titled “Request for Taxpayer Identification
Number”, a copy of which form is attached hereto.

4.    Independent Contractor. Consultant is solely an independent contractor and
agrees that neither Consultant nor Consultant’s staff are employees of Biomet,
and they are not entitled to employment benefits from Biomet with the exception
of benefits as specifically set forth in Section 3. Consultant further agrees
that the only monetary or economic obligation of Biomet to Consultant shall be
to provide payment as set forth in Section 3.

5.    Tax Liabilities. All amounts payable hereunder to Consultant shall be paid
without reduction by Biomet for any local, state or federal income, employment
or withholding taxes, it

 

2



--------------------------------------------------------------------------------

being the intention of the parties that Consultant shall be solely responsible
for the payment of all taxes imposed or related to his business activities.

6.    Term and Termination.

 

 

(a)

The term of this Agreement shall commence on the Effective Date and shall
continue until the earlier of (i) the second anniversary of the Effective Date,
(ii) an Initial Public Offering, or (iii) a Change of Control (the “Term”).

 

 

(b)

Except as set forth above, either party may terminate this Agreement before the
end of the Term only if the other party has breached a material term of the
Agreement, and the breaching party has failed to remedy such breach within
thirty (30) calendar days following written notice from the non-breaching party.
Upon such termination, Biomet shall pay to Consultant all compensation payable
to Consultant for services rendered up to the date of termination, and Biomet
shall have no further liability to Consultant.

 

 

(c)

This Agreement shall terminate immediately upon the death or disability of
Consultant during the Term and in such event, Biomet shall pay to Consultant or
Consultant’s personal representative all compensation payable to Consultant for
services rendered up to the date on which his death or disability occurs, and
Biomet shall have no further liability to Consultant or his personal
representative.

 

 

(d)

For purposes of this Section 6, the terms “Initial Public Offering” and “Change
of Control” have the meanings ascribed to such terms in the LVB Acquisition,
Inc. Management Equity Incentive Plan, adopted November 16, 2007.

7.    Confidential Information. Consultant recognizes that, because of the
nature of Biomet’s business and the nature of the services he will be providing
to Biomet, Consultant will, during the term of this Agreement, become acquainted
with Biomet’s customers, products and technology and will be given access to
such information and to certain other valuable proprietary information of a
confidential nature which is developed, compiled, and utilized by Biomet in its
business. Consultant shall not, during the term of this Agreement or thereafter,
disclose any item of Confidential Information of Biomet to any third party or
use any such item for his own benefit or for the benefit of any third party
without the prior written consent of Biomet, until such time that such
Confidential Information shall have properly become known to the general public.
For purposes of this Agreement, the term “Confidential Information,” shall mean
and refer to, without limitation, (a) any information, documentation or
technology designated as confidential or secret, or of any trade secret of a
confidential nature which is required to be maintained as such for continued
success of the business of Biomet, or (b) any information identifying the
customers to whom Biomet sells its products and services, including product and
service requirements and preferences of such customers.

 

3



--------------------------------------------------------------------------------

8.    Non-Competition and Non-Solicitation.

 

 

(a)

Non-Competition. Consultant agrees that during the term of this Agreement and
for one year thereafter, Consultant shall not, directly or indirectly, engage,
participate, or assist in any business organization whose activities or products
are directly competitive with the activities or products of Biomet, or any
subsidiary or affiliate of Biomet, in areas where the Biomet does business,
whether as owner, part-owner, stockholder, partner, director, officer, trustee,
Consultant, agent, consultant or any other capacity, on his own behalf or on
behalf of any corporation, partnership, or other business organization.
Consultant may make passive investments in a competitive enterprise the shares
of which are publicly traded, provided that Consultant’s holdings in such
enterprise, together with the holdings of any of the Consultant’s affiliates (as
that term is defined in Rule 405 of the Rules under the Securities Exchange Act
of 1934, as amended), do not exceed 1% of the outstanding shares of the stock of
such enterprise.

 

 

(b)

Non-Solicitation. Consultant agrees that during the term of this Agreement and
for one year thereafter, he shall not (i) directly or indirectly solicit any
person (natural or otherwise) to purchase or sell products directly or
indirectly competitive with the Biomet’s products if the person is or had been a
vendor or purchaser of Biomet products during the 12 months prior to the
termination of this Agreement, or (ii) recruit or otherwise solicit or induce
any person who is at the time an executive, employee, consultant or sales
associate of Biomet to terminate his employment with, or cease his relationship
with Biomet, or hire any such executive, consultant, or sales associate who has
left the employ of the Biomet within one year of that executive’s, consultant’s,
or sales associate’s employment with Biomet.

 

 

(c)

Restrictions Reasonable. The confidentiality restrictions and the restrictions
against competition and solicitation set forth above are considered by the
parties to be reasonable for the purposes of protecting the business of Biomet.
If any restriction is found by a court of competent jurisdiction to be
unenforceable because it extends for too long a period of time, over too broad a
range of activities or in too large a geographic area, that restriction shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic areas as to which it may be enforceable.

9.    Inventions, Developments and Proprietary Rights.

 

 

(a)

Ownership of Inventions and Developments. Consultant agrees that all Inventions
and Developments which he conceives or develops, in whole or in part, either
alone or jointly with others, during the term of this Agreement with the Company
will be the sole property of Biomet. Biomet will be the sole owner of all
patents, copyrights and other proprietary rights in and with respect to such
Inventions and Developments. To the fullest extent permitted by law, such
Inventions and Development shall be classed as “work made for hire.”

 

4



--------------------------------------------------------------------------------

 

Consultant hereby transfers and assigns to Biomet all proprietary rights which
he may have or acquire in any Inventions and Developments, and waives all moral
rights or other special rights which he may have or which may accrue in the
Inventions and Developments. The provisions of this Section 9 shall apply to all
Inventions and Developments conceived or developed during the term of this
Agreement with Biomet, and whether or not further development or reduction to
practice takes place after termination of this Agreement. For purposes of this
Agreement, it will be presumed that the Inventions and Developments conceived by
Consultant which are reduced to practice within one year after termination of
this Agreement were conceived during the term of this Agreement with Biomet,
unless the Consultant is able to establish a later conception date by clear and
convincing evidence. Consultant agrees to promptly disclose to Biomet all
Inventions and Developments which are or may be subject to this Agreement which
represent Inventions under Section 9.

 

 

(b)

Obtaining and Enforcing Proprietary Rights. Consultant agrees to assist Biomet,
at Biomet’s request and expense, in obtaining and enforcing patents, copyrights,
and other proprietary rights with respect to Inventions and Developments
throughout the world. After termination of this Agreement, Biomet shall
compensate Consultant at the rate of Five Hundred Dollars ($500) per hour for
time spent by Consultant at Biomet’s request on such assistance. If Biomet is
unable for any reason to secure Consultant’s signature on any document
reasonably necessary or appropriate to obtain or enforce any patent, copyright
and other proprietary rights (including renewal, extensions, continuations,
division or continuations in part), Consultant irrevocably designates and
appoints Biomet and its duly authorized officers and agents as his agents and
attorney-in-fact for the sole purpose of executing and filing documents and
doing all other lawful acts necessary to accomplish the purposes set out in this
Section 9 with the same legal force and effect as if executed by Consultant.

 

 

(c)

Definitions. For purposes of this Section 9, the following definitions apply:

 

 

(i)

Inventions and Developments. The term “Inventions and Developments” means all
inventions, developments, creative works and useful ideas of any description
(including, but not limited to, discoveries and improvements that consist of or
relate to any form or Proprietary Information), whether or not patentable, which
either (a) relate at the time of conception or development to the actual or
demonstrably anticipated business of Biomet or to actual or demonstrably
anticipated research and development; (b) result from or relate to work
performed for Biomet, whether during normal business hours or not; (c) are
developed on Consultant’s consulting time; or (d) are developed through the use
of Biomet’s Proprietary Information, equipment, software or other facilities or
resources.

 

5



--------------------------------------------------------------------------------

 

(ii)

Proprietary Information. The term “Proprietary Information” means information
which Biomet possesses or to which Biomet has rights, which has commercial value
including, but not limited to, trade secrets, product ideas designs,
configurations, processes techniques, formulas, software, improvements,
invention, data, know-how, copyrightable material, marketing plans and
strategies, sales and financial reports and forecasts and customer lists.
Proprietary Information includes information developed by Consultant during the
term of this Agreement or otherwise relating to Inventions and Developments
which belong to Biomet under this Section 9, as well as other information to
which Consultant may have access in connection with his consulting duties.

10 .    Governing Law. In the event of any dispute hereunder, the laws of the
State of Indiana shall govern the validity, performance, enforcement and any
other aspect of this Agreement, notwithstanding any jurisdiction’s choice of law
rules to the contrary.

11.    Arbitration. If any matter involving claims and/or disputes or other
questions arising out of, or relating to this Agreement or to a breach hereto or
default hereunder cannot be settled by mutual agreement within thirty (30) days
following notice by one party to the other that such party deems a claim,
dispute, question, reach or default to have arisen hereunder, such matter shall
be settled by arbitration in accordance with the then current CPR
Non-Administered Arbitration Rules, by a sole arbitrator. The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. §§1-16, and judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. The place of arbitration shall be South Bend, Indiana. The
arbitrator is not empowered to award punitive damages or damages in excess of
compensatory damages and each party hereby irrevocably waives any right to
recover any damages other than compensatory damages with respect to any dispute
resolved by arbitration.

12.    Federal Anti-Kickback Statute. Biomet and Consultant will not violate 42
U.S.C. § 1320 a -7b (b) (Anti-Kickback Statute) in the performance of this
Agreement.

13.    Compliance with Laws/FCPA. In addition to the specific provisions
elsewhere in this Agreement, Consultant shall comply with all laws applicable to
the services in any jurisdiction in which Consultant performs any of the
services. Consultant further acknowledges that he is aware of and shall comply
with the provisions of the Foreign Corrupt Practices Act, 15 USC §78dd-1 thru 3,
as amended, and any laws of any jurisdiction relating to commercial bribery. By
way of example and not limitation, except as permitted by law, Consultant shall
not offer, pay, or promise to pay, any money or thing of value, directly or
indirectly, to any person who is a government official for the purpose of
obtaining or retaining any business. For these purposes “government official”
shall include any employee of any governmental entity, political party, or
public international organization, any political party official, or any
candidate for public office in any jurisdiction.

14.    Use of Name and Logo. Consultant will not use for publicity, promotion,
or otherwise, any logo, name, trade name, service mark, or trademark of Biomet
or its affiliates, or

 

6



--------------------------------------------------------------------------------

any simulation, abbreviation, or adaptation of the same, without Biomet’s prior,
written, express consent. Biomet may withhold such consent in Biomet’s absolute
discretion.

15.    Notices. Notices required or permitted to be given under this Agreement
shall be in writing and effective upon delivery in person or by certified mail,
return receipt requested, or via telefax to the parties at the addresses set
forth above.

16.    Assignment. This Agreement and all of Consultant’s rights, duties and
obligations under this Agreement are personal in nature and shall not be
assignable by Consultant.

17.    Non-Waiver. The failure of either party to insist in any one or more
instances upon performances of any of the provisions of this Agreement or to
pursue their rights hereunder shall not be construed as a waiver of any such
provision or the relinquishment of any such rights.

18.    Entire Agreement; Severability. This Agreement constitutes the entire
understanding of the parties and supersedes all prior discussions, negotiations,
agreements and understandings, whether oral or written, with respect to its
subject matter. This Agreement may be modified only by a written instrument
properly executed by the both parties.

The parties have executed this Agreement effective as of the day and year first
above written.

 

BIOMET, INC.

   

CONSULTANT

By:

 

/s/ Jeffrey R. Binder

     

/s/ Dane A Miller

 

Jeffrey R. Binder

     

Dane A. Miller, Ph.D.

 

President and Chief Executive Officer

     

Consultant

 

7



--------------------------------------------------------------------------------

LOGO [g12184g81x82.jpg]

 

8